Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 2/9/22 is acknowledged.
Claims 18-20 are withdrawn from consideration as being directed to non-elected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear what is meant by combined thickness of the top layer and bottom layer.  The baked snack is recited in claim 1 as a three-dimensional structure comprising a top layer and a bottom and defining a hollow cavity.  Since there is a cavity, it means the top layer and bottom layer are separated to define the cavity.  Therefore, it is unclear what the combined thickness of the top layer and bottom indicates because the layers are separated to define the hollow cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriki ( 4752493).
For claim 1, Moriki discloses a crispy baked snack having a three-dimensionally structure.  The structure comprises a top layer and a bottom layer and has a hollow cavity.  The structure also comprises a first end segment, second segment and a middle segment. The structure is formed from a dough comprising small swelling farinaceous materials such as maize, rice, wheat etc.. or starches separated from the sources and large swelling farinaceous material such as tapioca, taro, waxy corn etc.. or the starches derived from these sources.  For claim 4, the structures include figures having first arch and second arch which are inverted with respect to one another.  For claims 9,11, the farinaceous material is partially gelatinized. For claim 13, the baked snack does not include oil and the claimed range include 0 amount. ( see columns 1-2,4-6, the examples and drawing)

As shown in the example 2, the dough can be made using corn starch, wheat flour and rice flour.  Moriki also discloses various other types of flour including tapioca and maize flour.  Thus, it would have been obvious to use a combination of corn starch, corn flour and tapioca flour when desiring the flavor and taste of such combination.  The selection would have been an obvious matter of choice.  It would have been obvious to use masa flour in combination with regular corn flour as an obvious matter of taste variance as it is known masa flour has a specific different taste due to processing with lime.  It would have been obvious to select any varying proportion of the different flours depending on the taste and flavor wanted.  Determining the concentration of different flours can readily be done through routine experimentation.  It would have been obvious to change the dimensional characteristics as changing the design choice of the product without changing its functionality.  As shown in the pictures, Moriki teaches various configurations for  the product.  Properties such as compression force, linear distance, average dropoff and compression peaks describes the textural attribute of the product.  Since the Moriki product is crisp, it is expected the properties would be similar.  If not, it would have been within the skill of one in the art to obtain properties that would give the most optimum textural attribute to the baked product.  Such determination would only require routine experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Szwerc discloses expanded snack food item having hollow cavity.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 10, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793